DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As a preface to this action, Examiner will discuss how the claims have been interpreted in context of the preliminary amendments made with the submission of the application.  New claims 11-25 have a scope very similar to that of cancelled claims 1-10.  This context is most relevant to the examination of claims 22 and 23, rejected below.  The preamble of each claim recites “[t]he controller according to claim 21” and the body of each claim positively recites elements found in either parent claims, or other claims entirely.
Notably, the scope of claim 22 appears to mirror that of claim 20 as both claims involve the generation of a torque reference value for a connected prime mover upon determining the torque derivative is outside of the acceptable range.  Claim 21 presently depends from claim 20, thus claim 22 also presently depends from claim 20.  Because the scopes of claims 20 and 22 are so similar, Examiner would be required to find that claim 22 fails to further limit claim 20 and 21; however, it would instead appear that Applicant has merely made a typographical error.
While it is clear that there was an inadvertent error made, it is not readily apparent what the error is as there are two primary options: (1) claims 22 and 23 were intended to depend from claim 11 and be alternative to other similar claims or (2) claims 22 and 23 were inadvertently written as depending from claim 21 when they were intended to depend from required to submit amendments that clarify the intended dependency of the claims as well as resolving any issues that may arise under §112 related to antecedent basis and/or improper dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim recites the limitation "[t]he controller according to claim 21" in their respective preambles.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 is not an apparatus claim and is not drawn toward “a controller.”  Review of claim 22 suggests that the claim should instead depend from claim 25.  If, however, claim 22 is intended to depend from claim 21, a number of issues arise: (1) the preamble issue mentioned above; (2) the claim positively recites both “a control device” and “a prime mover” that would necessarily be interpreted as new elements in addition to the prime mover and governor (i.e., “a control 
Examiner notes that claim 23 only contains the antecedent basis issue as it does not positively recite any elements found in its parent claims; claim 23 is most similar in scope to claim 24, which depends from claim 11 rather than claim 20 or 21.
For purposes of examination, claims 22 and 23 will be examined as if they depended from claim 25.
Allowable Subject Matter
Claims 11-21, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 11 and 25 recite a method and apparatus for controlling the excitation field produced by an exciter of a synchronous machine.  More specifically, each claim recites a step (or configuration to perform a step) of calculating a derivative of a determined torque.  The calculated derivative is then compared against a range indicative of stable operation.  If the calculated derivative is outside of said range the excitation field is modified to bring the torque derivative back within the range of stable operation.
The prior art of record does not teach, suggest, or otherwise disclose the above.  While it may be known in the art that a torque may be measured and compared against a range of torques that indicate stability, there is no disclosure or suggestion that one should first calculative a derivative of the torque and use said derivative to determine stability.  As such, the claims are novel over the prior art of record.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832